Citation Nr: 0822067	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-35 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for ichthyosis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to May 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
benefits sought on appeal.

In December 2006, the veteran submitted additional evidence 
directly to the Board.  That additional evidence is 
duplicative of evidence already considered, and thus, the 
Board finds that a remand for initial RO consideration is not 
required. 


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran has a hearing disability for VA purposes.

2.  Ichthyosis is a congenital disorder.

3.  The appellant did not experience superimposed skin 
disease or injury during his active military service.  

4.  The competent medical evidence does not show that the 
veteran has an acquired skin disability that is related to 
his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or as a result 
of the veteran's active service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Ichthyosis was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.306 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2006 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence. 

With respect to the Dingess requirements, in a separate March 
2006 letter, the RO provided the veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.

VA also has a duty to assist the veteran in the development 
of the claim. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained evidence from the 
VA Medical Center in Omaha, Nebraska.  The claims folder also 
contains service medical records, service personnel records, 
and the veteran's contentions.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  Service Connection Claims

The veteran is seeking service connection for bilateral 
hearing loss, and ichthyosis.  In general, service connection 
will be granted for disability resulting from injury or 
disease incurred in or aggravated by active military service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

a.  Bilateral Hearing Loss Claim

The veteran maintains that he currently has hearing loss and 
that it is related to active military service.  He reports 
exposure to jet engine noise while assigned as the head of 
the pilot training program during service.  He also reports 
exposure to loud noises during machine gun training.  

The first question in evaluating a direct service connection 
claim is whether the competent evidence of record 
demonstrates current disability.  In this regard, hearing 
loss disability is defined by regulation.  For purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the above frequencies are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155 (1993). (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).

On review, the Board finds that service connection for 
bilateral hearing loss is not warranted, as the medical 
evidence of record does not show that the veteran currently 
has hearing loss for VA compensation purposes.  In this 
regard, in October 2006, the veteran underwent an audiometric 
examination at a VA Medical Center.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
25
25
LEFT
10
15
15
20
15

Speech recognition score in the right ear was 96 percent; and 
98 percent in the left ear.

As there is no evidence of auditory threshold of 40 decibels 
or greater in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz, no evidence of auditory threshold of 26 decibels 
or greater for at least three of the above frequencies, and 
no evidence of speech recognition scores of less than 94 
percent using the Maryland CNC Test.  In the absence of a 
current diagnosis of hearing loss disability under 38 C.F.R. 
§ 3.385, there is no valid claim of service connection.  See 
Brammer, supra.

The Board acknowledges that the veteran was granted service 
connection for bilateral tinnitus, secondary to military 
noise exposure.  Thus, the veteran's in-service noise 
exposure is conceded.  However, in this case, his claim fails 
because a hearing loss disability for VA purposes is not 
currently shown.  The first element that must be satisfied in 
any service connection claim is a showing of a current 
disability.  Without objective evidence of a current hearing 
loss disability, the veteran's service connection claim for 
such disability must fail.  See Brammer, supra.

As the preponderance of the evidence is against the veteran's 
service connection claim for bilateral hearing loss, the 
reasonable doubt doctrine is not for application. See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).

b.  Ichthyosis Claim

The veteran is also seeking service connection for 
ichthyosis.  His service entrance examination report dated in 
August 1959 shows no diagnosis of ichthyosis or any other 
skin disability.  On February 1961 separation examination 
report, a diagnosis of congenital, generalized ichthyosis of 
moderate degree, is shown.  

According to a March 1961 letter from the headquarters of the 
Air Reserve Records Center, the veteran was medically 
disqualified due to his congenital generalized ichthyosis.  

Thereafter, the veteran apparently requested a medical 
waiver, and in response to such request, the Deputy Director 
of Personnel Procurement & Training of the U.S. Air Force, in 
an October 1961 memorandum, indicated that "the Surgeon 
General had stated that, from a medical point of view, it was 
not too surprising that your skin condition was not noted on 
prior examinations since this condition is known to change in 
appearance from time to time and is particularly affected by 
climatic conditions.  In fact, it can change from mild to 
severely incapacitating when exposed to extreme conditions of 
climate.  For this reason, it is listed as disqualifying when 
more than mild by Army and Air Force medical standards for 
persons subject to world-wide assignments."  

The veteran filed his service connection claim in March 2006.  

In May 2006, the veteran underwent a VA "skin disease" 
examination.  He stated that he was disqualified for aviation 
training school due to his ichthyosis.  He is uncertain if 
the condition had its onset during summer camp, or if he is 
more aware of the condition since he was medically 
disqualified because of it.  He stated that his ichthyosis 
persists since service, noting symptoms such as flaky dry 
skin affecting essentially his entire body.  Diagnosis was 
congenital, generalized ichthyosis.  The examiner pointed out 
that ichthyosis typically has its onset during earlier years 
of life, as it is a congenital disorder.  

The examiner opined that it is less likely that the veteran's 
ichthyosis was aggravated during his military service.  The 
examiner explained that there is a lack of documentation that 
the veteran's skin disability was aggravated and noted the 
limited period of time that he was in summer camp.  The 
examiner also noted that the veteran denied any specific 
toxic exposures, events, or trauma that aggravated his 
condition during summer camp.    

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Id.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.

Congenital or developmental conditions and refractive errors 
are not injuries or diseases and, therefore, generally may 
not be service connected as a matter of express VA 
regulation.  38 C.F.R. § 3.303(c), 4.9.  There are, however, 
certain limited exceptions to this rule.  Service connection 
may be granted for hereditary diseases that either first 
manifested themselves during service or which preexisted 
service and progressed at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990).  Further, where 
during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82-90 (July 18, 
1990).

Ichthyosis was diagnosed and deemed a congenital condition 
during service by an Air Force physician, as well as post-
service by a VA examiner.  Congenital conditions are not 
disabilities for VA compensation purposes.  As noted above, 
the veteran's entrance medical examination showed no 
diagnosis of ichthyosis.  On February 1961 service 
examination, he was diagnosed with congenital ichthyosis, and 
as a result, medically disqualified.  In March 2006, a VA 
examiner opined that the veteran's ichthyosis was not 
aggravated during his military service.  No contrary medical 
opinion is of record. 

Furthermore, there is a lack of service medical evidence, 
with the exception of the discharge examination, reflecting 
treatment for the veteran's ichthyosis.  There is also a lack 
of any post-service medical evidence reflecting treatment for 
the veteran's ichthyosis.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).

In essence, the Board finds that the veteran's ichthyosis is 
a congenital disorder and was not aggravated by service.  
Considering ichthyosis as a congenital defect, the veteran's 
service medical records and other post- service medical 
evidence do not reflect any superimposed disease or injury 
during service.  Without evidence of a superimposed disease 
or injury during service, the veteran is not entitled to 
service connection for ichthyosis based on in-service 
incurrence or aggravation.  See 38 C.F.R. §§ 3.303(c), 4.9; 
VAOPGCPREC 82- 90.

In analyzing the claim, the Board acknowledges that the 
veteran is competent to describe his skin symptomatology.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disability or render an opinion as to 
the cause or etiology of any current disorder (i.e. that his 
pre-existing congenital condition was aggravated or subjected 
to a superimposed injury or disease during service) because 
he has not been shown to have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In sum, the veteran's ichthyosis is a congenital disorder 
that is not subject to service connection.  There is no 
showing of superimposed disease or injury to the skin in 
service.  There is also no showing that the veteran has an 
acquired skin disability which is related to service.  As the 
preponderance of the evidence is against the claim, the 
reasonable doubt doctrine is not for application. See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).  Therefore, it 
must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for ichthyosis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


